
	

113 HR 722 IH: Detectives Nemorin and Andrews Anti-Gun Trafficking Act of 2013
U.S. House of Representatives
2013-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 722
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2013
			Mr. King of New York
			 (for himself, Mr. Bishop of New York,
			 Mr. Moran,
			 Mr. Farr, and
			 Mr. Rangel) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To combat illegal gun trafficking, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Detectives Nemorin and Andrews
			 Anti-Gun Trafficking Act of 2013.
		2.Illegal gun
			 traffickingSection 924 of
			 title 18, United States Code, is amended by adding at the end the
			 following:
			
				(q)Whoever, in or
				affecting interstate or foreign commerce in violation of subsection (a)(1)(A),
				(a)(3), (a)(6), (b)(2), (b)(3), (b)(5), (d), (g), (i), (j), (k), (m), or (n) of
				section 922 or subsection (c) or (h) of this section—
					(1)offers for sale,
				transfer, or barter 2 or more firearms, at least 2 of which are handguns,
				semiautomatic assault weapons, short-barreled shotguns, short-barreled rifles,
				or machineguns; and
					(2)at least 1 of the
				firearms—
						(A)is transported,
				received, or possessed by the person, and—
							(i)is
				stolen; or
							(ii)has had the
				importer’s or manufacturer’s serial number removed, obliterated, or altered;
				or
							(B)is offered by the
				person for sale, transfer, or barter to another person who—
							(i)is
				prohibited from possessing a firearm under subsection (g) or (n) of section
				922;
							(ii)is prohibited by
				State law from possessing a firearm;
							(iii)has not attained
				18 years of age, except as otherwise allowed under Federal or State law;
							(iv)is in a school
				zone; or
							(v)has travelled from
				any State into any other State, and acquires or attempts to acquire the firearm
				otherwise in violation of Federal or State law,
							shall be
				fined under this title, imprisoned not more than 20 years, or
				both..
		3.Expansion of
			 project safe neighborhoodsSection 104 of the 21st Century Department
			 of Justice Appropriations Authorization Act (Public Law 107–273) is
			 amended—
			(1)in subsection (a),
			 by inserting , illegal gun trafficking, after
			 violence; and
			(2)in subsection (b),
			 by striking 2002 and inserting 2013.
			4.Report to the
			 CongressBeginning in calendar
			 year 2013, the Attorney General shall submit biennially to the Congress a
			 written report, covering the preceding 2 years, which specifies—
			(1)the State of
			 origin for each firearm, used in a crime, that was traced by the Bureau of
			 Alcohol, Tobacco, Firearms, and Explosives, and the State in which the firearm
			 was recovered;
			(2)the total number
			 of firearms so traced, by manufacturer, model, and type of firearm;
			(3)the name of
			 Federal firearms licensees who have had more than 5 firearms, used in a crime,
			 traced back to them in a single year; and
			(4)the number of
			 prosecutions for each individual offense under sections 922, 923, and 924 of
			 title 18, United States Code.
			5.Additional
			 penalty for possession of a stolen firearm during the commission of a
			 felonySection 924 of title
			 18, United States Code, as amended by section 2 of this Act, is amended by
			 adding at the end the following:
			
				(r)Whoever, during
				and in relation to the commission of a crime punishable by imprisonment for a
				term exceeding 1 year, receives, possesses, conceals, barters, sells, or
				disposes of any stolen firearm or stolen ammunition, in or affecting interstate
				or foreign commerce, whether or not the person is aware that the firearm or
				ammunition is stolen, shall, in addition to the punishment provided for the
				crime so punishable, be sentenced to a term of imprisonment of not more than 5
				years.
				.
		6.National Crime
			 Information Center Stolen Gun File
			(a)AvailabilityThe
			 Federal Bureau of Investigation shall make available to the Bureau of Alcohol,
			 Tobacco, Firearms, and Explosives the National Crime Information Center Gun
			 File for the purpose of enabling the Bureau of Alcohol, Tobacco, Firearms, and
			 Explosives to access the file while completing a crime gun trace.
			(b)UseThe
			 Bureau of Alcohol, Tobacco, Firearms, and Explosives shall conduct a search of
			 the National Crime Information Center Stolen Gun File with respect to each
			 firearm submitted to the Bureau of Alcohol, Tobacco, Firearms, and Explosives
			 for tracing.
			(c)Notification
			 regarding stolen firearmsIf a law enforcement agency requests
			 the Bureau of Alcohol, Tobacco, Firearms, and Explosives to trace a firearm,
			 and the National Crime Information Center Stolen Gun File indicates that the
			 firearm is stolen, then the Bureau of Alcohol, Tobacco, Firearms, and
			 Explosives shall notify the law enforcement agency of that information and
			 provide the law enforcement agency with any available information regarding the
			 owner of the firearm.
			(d)Return of stolen
			 firearms possessed by BATFEIf the Bureau of Alcohol, Tobacco,
			 Firearms, and Explosives possesses a firearm which the National Crime
			 Information Center Stolen Gun File indicates is stolen, the Bureau shall return
			 the firearm to the person who reported the firearm stolen, when the Bureau
			 determines that—
				(1)the firearm is no
			 longer needed for Federal, State, or local criminal investigation or
			 evidentiary purposes; and
				(2)the person is
			 entitled to possess the firearm.
				(e)National instant
			 stolen gun check system
				(1)EstablishmentWithin
			 2 years after the date of the enactment of this Act, the Attorney General shall
			 establish a national instant stolen gun check system that any licensee may
			 contact, by telephone or other electronic means, for information to be supplied
			 immediately on whether a firearm to be received by the licensee is
			 stolen.
				(2)Instant check of
			 status of firearms to be transferred to certain Federal firearms licensees by
			 non-licenseesIf the national
			 instant stolen gun check system is contacted by a licensee for information on
			 whether a firearm to be received by the licensee is stolen, the system shall,
			 as soon as is practicable—
					(A)conduct a search of the National Crime
			 Information Center Stolen Gun File for information about the firearm;
			 and
					(B)inform the
			 licensee whether the information available to the system indicates that the
			 firearm is stolen.
					(3)Notification of
			 licenseesOn establishment of
			 the national instant stolen gun check system under this subsection, the
			 Attorney General shall notify each licensee and the chief law enforcement
			 officer of each State of the existence and purpose of the system and the means
			 to be used to contact the system.
				(4)Permanent
			 retention of recordsThe
			 national instant stolen gun check system shall create and maintain permanently
			 a record of each contact of the system, and all information provided to or by
			 the system during the contact.
				(5)DefinitionsIn this section:
					(A)LicenseeThe term licensee means a
			 licensed dealer (as defined in section 921(a)(11) of title 18, United States
			 Code), licensed importer (as defined in section 921(a)(9) of such title), or
			 licensed manufacturer (as defined in section 921(a)(10) of such title).
					(B)FirearmThe
			 term firearm has the meaning given in section 921(a)(3) of title
			 18, United States Code.
					(f)Federal firearms
			 licensee required To contact national instant stolen gun check system before
			 receiving firearm from non-Licensee
				(1)In
			 generalSection 922(s) of title 18, United States Code, is
			 amended to read as follows:
					
						(s)(1)Beginning on the date that is 30 days after
				the Attorney General notifies licensees under section 6(e)(3) of the Detectives
				Nemorin and Andrews Anti-Gun Trafficking Act of 2013 that the national instant
				stolen gun check system is established, a licensed importer, licensed
				manufacturer, or licensed dealer shall not receive a firearm from any person
				who is not licensed under this chapter, unless—
								(A)the licensee has verified the identity
				of the person by examining a valid identification document (as defined in
				section 1028(d) of this title) of the person that satisfies the requirements of
				section 202 of the REAL ID Act of 2005;
								(B)the licensee has contacted the national
				instant stolen gun check system established under subsection (e) of such
				section 6, and provided the system with—
									(i)the name and address of the
				person;
									(ii)a description of the
				identification document referred to in subparagraph (A) of this paragraph,
				including the number appearing on the document; and
									(iii)the name of the manufacturer, and
				the caliber and serial number, of the firearm; and
									(C)(i)the system has provided
				the licensee with a unique identification number; or
									(ii)3
				business days (meaning a day on which State offices are open) have elapsed
				since the licensee contacted the system, and the system has not notified the
				licensee that the firearm is stolen.
									(2)If the system determines that the
				information available to the system does not indicate that the firearm is
				stolen, the system shall—
								(A)assign a unique identification number
				to the transaction; and
								(B)provide the licensee with the
				number.
								(3)If the system notifies the licensee that
				the information available to the system indicates that the firearm is stolen,
				the licensee shall contact the Bureau of Alcohol, Tobacco, Firearms, and
				Explosives or another law enforcement agency having jurisdiction over
				possession of stolen firearms in the dealer’s location and shall comply with
				the instructions of any such agency concerning the disposition of the firearm,
				the gathering of information relating to the offeror of the firearm, and other
				assistance in the removal of the firearm from the stream of commerce.
							(4)If the licensee knowingly receives
				the firearm from the person and knowingly fails to comply with paragraph (1)
				with respect to the receipt and, at the time of the receipt, the system was
				operating and information was available to the system indicating that the
				firearm was stolen, the Attorney General may, after notice and opportunity for
				a hearing, suspend for not more than 6 months or revoke any license issued to
				the licensee under section 923, and may impose on the licensee a civil fine of
				not more than $5,000.
							(5)(A)This subsection shall
				not be interpreted to limit any exercise of authority under subsection
				(d)(1)(C) or (e) of section 923.
								(B)In the event of a conflict between
				the provisions of this subsection and a rule or regulation issued under section
				923(j), the provisions of this subsection shall
				control.
								.
				(2)Recordkeeping
			 requirementSection 923(g)(1)(A) of such title is amended by
			 inserting after the 1st sentence the following: In the case of the
			 receipt of a firearm pursuant to section 922(s), in addition to the
			 requirements of such regulations, the importer, manufacturer, or dealer shall
			 retain a record of the information described in section 922(s)(1)(B), a copy of
			 the identification document referred to in section 922(s)(1)(A), and a record
			 of the unique identification number provided to the licensee pursuant to
			 section 922(s)(1)(C), with respect to the transaction..
				7.Additional
			 penalty for possession of a firearm with an obliterated serial number during
			 the commission of a felonySection 924 of title 18, United States Code,
			 as amended by sections 2 and 5 of this Act, is amended by adding at the end the
			 following:
			
				(s)Whoever, during
				and in relation to the commission of a crime punishable by imprisonment for a
				term exceeding 1 year, transports, possesses, or receives, in or affecting
				interstate or foreign commerce, a firearm which has had the importer’s or
				manufacturer’s serial number removed, obliterated, or altered, regardless of
				whether or not the person is aware of the removal, obliteration, or alteration,
				shall, in addition to the punishment provided for the crime so punishable, be
				sentenced to a term of imprisonment of not more than 5
				years.
				.
		8.Enhanced
			 penalties for the use of a stolen firearm or a firearm with an obliterated
			 serial number during the commission of a crime of violence or drug trafficking
			 crimeSection 924(c)(1)(A) of
			 title 18, United States Code, is amended—
			(1)in clause (i), by
			 inserting , or if the firearm was stolen or had the manufacturer’s
			 serial number removed, obliterated, or altered, not less than 7 years
			 after years;
			(2)in clause (ii), by
			 inserting , or if the firearm was stolen or had the manufacturer’s
			 serial number removed, obliterated, or altered, not less than 9 years
			 after years; and
			(3)in clause (iii),
			 by inserting , or if the firearm was stolen or had the manufacturer’s
			 serial number removed, obliterated, or altered, not less than 12 years
			 after years.
			
